


110 HR 2917 IH: Transition Education Accountability

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2917
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Butterfield (for
			 himself, Ms. Berkley,
			 Mr. McIntyre,
			 Mr. Meeks of New York,
			 Mr. Wynn, Mr. Thompson of Mississippi, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  report on measures being taken to inform the public of the transition to
		  digital format television broadcasting.
	
	
		1.Short titleThis Act may be cited as the
			 Transition Education Accountability
			 Report Act of 2007.
		2.Report
			 required
			(a)Report
			 RequiredWithin 60 days after
			 the date of enactment of this Act, the Federal Communications Commission shall
			 submit a report to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate describing the measures taken by the Commission, the National
			 Telecommunications and Information Administration, and other agencies of the
			 Federal Government to inform the public of the transition to digital format
			 television broadcasting and the termination of broadcasting in analog format.
			 Such report shall include—
				(1)the measures taken
			 directly by agencies of the Government to so inform the public;
				(2)the efforts
			 undertaken to enlist the voluntary efforts of programming producers,
			 distributors, broadcasters, cable operators, satellite carriers, and others in
			 developing, distributing, and transmitting public service announcements that
			 will so inform the public; and
				(3)the identity and
			 affiliations of important contributors to those voluntary efforts.
				(b)Public
			 DisseminationThe Federal Communications Commission shall provide
			 for the public dissemination of the report required by
			 subsection (a), which shall include—
				(1)posting of the
			 report on the Internet website of the Commission; and
				(2)transmission of the report to the Digital
			 Television Transition Coalition.
				
